Citation Nr: 1743259	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability with limitation of extension, rated as noncompensable prior to June 8, 2016, and as 30 percent disabling thereafter.

2.  Entitlement to an increased rating for a right knee disability with limitation of flexion, rated as noncompensable prior to May 13, 2013, as 10 percent disabling until June 8, 2016, and as noncompensable thereafter.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to December 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2012, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary in order to accurately assess the Veteran's claims.

The most recent medical evidence of record reflects in June 2016, the Veteran experienced limited extension of the right knee to 20 degrees, with flexion to 110 degrees.  Following the receipt of such evidence, the RO increased the Veteran's rating for limitation of extension to 30 percent disabling.  However, a review of the record reflects that one year previously, on September 2015 VA examination, the Veteran's right knee extension was limited to 5 degrees, only, with flexion to 115 degrees.  It is significant that at that time, the VA examiner noted that the Veteran's report of subjective pain on motion appeared to be an exaggeration and was inconsistent with the objective findings on examination.  Previous medical records and VA examination also show a much lesser degree of limitation on extension.  In light of the above, the Board finds that a new VA examination is necessary in order to determine whether the Veteran's right knee disability has progressed in severity, and in order to accurately assess the claim.  Moreover, in light of Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

With regard to the left knee, the Board finds that an additional VA examination is necessary.  Specifically, the May 2013 VA opinion did not discuss the significance of the February 2005 and August 2005 service treatment records noting ongoing left knee pain.  Moreover, since this examination, a June 2016 medical treatment record shows a possible torn meniscus on the left, and such diagnosis should be discussed on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his right knee disability and likely etiology of any diagnosed left knee disability.  Copies of all pertinent records must be made available to the examiner for review.  

For the right knee, the examiner is requested to delineate all symptomology associated with, and the current severity of, the right knee disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically test the Veteran's left and right knee range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  Please note that this directive must be addressed even if not listed in the current DBQ.

For the left knee, the examiner should then provide an opinion as to the following:

a)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's left knee disability had its onset during service or is proximately due to his service?  The examiner should take into account and discuss the February 2005 and August 2005 service treatment records documenting left knee pain.

b) Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's service-connected right knee disability caused or aggravated (any increase in severity of the left knee) the Veteran's left knee disability?  The examiner should take into account and discuss the February 2005 and August 2005 service treatment records documenting left knee pain, and the 2016 possible diagnosis of a left knee meniscal tear.

2.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




